9990
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The drawing objections are withdrawn as the argument is persuasive for the shaft sleeve for Claim 30. Claims 31 and 32 are cancelled.
Applicant’s arguments with respect to claims 13 and 16 - 20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 16 and 24 - 30 are rejected under 35 U.S.C. 103 as being rejected over Otschik et al. (WO 2007147508) in view of Wei et al. (U.S. PG Pub # 20050233543).

Regarding claim 13, Otschik discloses a shaft seal arrangement (fig 1), comprising:

a mechanical seal (11);

a secondary seal having at least one axially-displaceable O-ring (O-ring in the groove of 10 capable of being displaced axially in the groove);

a seal element (10), a portion of the seal element having a carbon layer (layer 12) in a region at which the at least one axially-displaceable O-ring is located when the seal element arrangement is in an installed position (layer 12 in the region of O-ring),

wherein the carbon layer is in contact with an inner circumference of the at least one axially-displaceable O- ring (12 in contact with inner circumference of O-ring).

Otschik does not disclose wherein the carbon layer is a tetrahedral hydrogen-free amorphous carbon layer.

However, Wei teaches wherein the carbon layer is a tetrahedral hydrogen-free amorphous carbon layer (amorphous hydrogen-free carbon layer 122’,fig 10, Para 0073).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the carbon layer of Otschik to be hydrogen-free amorphous carbon layer as in Wei so that the hard carbon layer has the simplest possible layer structure and sufficient adhesion to the substrate, even in high-stress regions.


Regarding claim 16, the combination of Otschik and Wei discloses the shaft seal arrangement, wherein the carbon layer is an applied coating (Otschik 12 is applied).

Regarding claim 24, the combination of Otschik and Wei discloses the shaft seal arrangement.
The combination of Otschik and Wei does not disclose wherein the hardness of the portion of the shaft sleeve having the carbon layer is more than 20 GPa, and less than 120 GPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the hardness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.


Regarding claim 25, the combination of Otschik and Wei discloses the shaft seal arrangement.
The combination of Otschik and Wei does not disclose wherein the hardness of the portion of the shaft sleeve having the carbon layer is more than 30 GPa, and less than 110 GPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the hardness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.


Regarding claim 26, the combination of Otschik and Wei discloses the shaft seal arrangement.
The combination of Otschik and Wei does not disclose wherein the hardness of the portion of the seal element having the carbon layer is more than 40 GPa, and less than 100 GPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the hardness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.

Regarding claim 27, the combination of Otschik and Wei discloses the shaft seal arrangement, wherein the thickness of the carbon layer is more than 0.3 um and less than 30 um (Wei Para 0039 - 3 micro meter thickness).

Regarding claim 28, the combination of Otschik and Wei discloses the shaft seal arrangement, wherein the thickness of the carbon layer is more than 0.6 um and less than 25 um (Wei Para 0039 - 3 micro meter thickness).

Regarding claim 29, the combination of Otschik and Wei discloses the shaft seal arrangement, wherein the thickness of the carbon layer is more than 0.9 um and less than 20 um (Wei Para 0039 - 3 micro meter thickness).

Regarding claim 30, the combination of Otschik  and Wei discloses the shaft seal arrangement, wherein the seal element is a shaft sleeve (intended use, Otschik seal element can be a shaft sleeve).


Claims 17 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Otschik in view of Wei and in further view of Haas (U.S. Patent # 20150345642).

Regarding claim 17, the combination of Otschik  and Wei discloses the shaft seal arrangement.
Otschik does not disclose wherein the coating has an adhesion promoter layer.
However, Haas teaches wherein the coating has an adhesion promoter layer (22, fig 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the carbon layer of Otschik with the adhesion promoter layer of Haas to provide strong adhesion of the carbon layer to the substrate and provide conformity to the substrate (Haas Para 0025).


Regarding claim 18, the combination of Otschik, Wei and Haas discloses the shaft seal arrangement, wherein the adhesion promoter layer includes chromium (Haas 22 has Chromium , Para 0024).
The combination of Otschik, Wei and Haas does not disclose wherein the adhesion promoter layer includes more than 30% by weight of chromium.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the weight of Chromium limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and corrosion resistance.


Regarding claim 19, the combination of Otschik, Wei and Haas discloses the shaft seal arrangement, wherein the adhesion promoter layer includes  chromium (Haas 22 has Chromium , Para 0024).
The combination of Otschik, Wei and Haas does not disclose wherein the adhesion promoter layer includes more than 60% by weight of chromium.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the weight of Chromium limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and corrosion resistance.


Regarding claim 20, the combination of Otschik, Wei and Haas discloses the shaft seal arrangement, wherein the adhesion promoter layer includes chromium (Haas 22 has Chromium , Para 0024).
The combination of Otschik, Wei and Haas does not disclose wherein the adhesion promoter layer includes more than 90% by weight of chromium.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the weight of Chromium limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and corrosion resistance.


Regarding claim 21, the combination of Otschik, Wei and Haas discloses the shaft seal arrangement, wherein a thickness of the adhesion promoter layer is more than 0.03 um and less than 0.21 um (Haas Para 0031- first layer thickness of 22 is 0.1 to 0.2 micrometers).

Regarding claim 22, the combination of Otschik, Wei and Haas discloses the shaft seal arrangement, with a thickness of the adhesion promoter layer (Haas Para 0031- first layer thickness of 22 is 0.1 to 0.2 micrometers).
The combination of Otschik, Wei and Haas does not disclose wherein a thickness of the adhesion promoter layer is more than 0.06 um and less than 0.09 um.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness of adhesion promoter layer limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.

Regarding claim 23, the combination of Otschik, Wei and Haas discloses the shaft seal arrangement, wherein a thickness of the adhesion promoter layer is more than 0.09 um and less than 0.15 um (Haas Para 0031- first layer thickness of 22 is 0.1 to 0.2 micrometers).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675